Citation Nr: 0406503	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-07 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran has served on active duty from September 1969 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for "esotropia, hypertropia, and 
strabismus (claimed as bilateral visual impairment, bilateral 
vertigo, chronic diplopia, bilateral loss of binocular 
vision, and bilateral loss of ocular muscle functioning)."  
The veteran appealed, and in March 2001, the Board remanded 
the claim for additional development.  

For the reasons discussed below, the Board has determined 
that the claim is more accurately characterized as stated on 
the cover page of this decision.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The veteran has filed a claim of entitlement to service 
connection for bilateral visual impairment, bilateral 
vertigo, chronic diplopia, bilateral loss of binocular 
vision, and bilateral loss of ocular muscle functioning.  His 
service medical records indicate that he was separated from 
service due to bilateral esotropia, and left eye hypertropia, 
both of which existed prior to service.  Recent examination 
reports include diagnoses of presbyopia, hyperopia (left), 
and keratoconjunctivitis sicca, corneal scar (right eye) and 
esotropia.  The Board has framed the issue broadly in order 
to ensure that all possible eye conditions, and theories of 
service connection, are considered.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  An 
eye disability manifested by refractive error may be service 
connected where there is evidence of superimposed injury or 
disease during service that resulted in the refractive error.  
See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); 
VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 (1990).  Absent such 
superimposed injury or disease during service, congenital or 
developmental defects, to include refractive error of the 
eye, are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2003); see 
also 38 C.F.R. § 4.9 (2003); Beno v. Principi, 3 Vet. App. 
439 (1992).  

The evidence shows that the veteran has been diagnosed with a 
number of eye disorders, to include presbyopia.  It raises 
the possibility of entitlement to service connection for two 
conditions (bilateral esotropia and left eye hypertropia) on 
the basis of aggravation of a preexisting injury, as well as 
the possibility of service connection for several other 
diagnosed eye disorders on a direct basis.  It is also 
unclear whether the veteran has any congenital eye 
conditions.  Given the foregoing, the Board has determined 
that a medical opinion which discusses the nature of his eye 
disorders may be of assistance.  

In an authorization (VA Form 21-4142), dated in February 
1998, the veteran indicated that he had received treatment, 
to include eye treatment, at the VA Medical Center in 
Decatur, Georgia, between 1970 and 1998.  These records are 
not currently associated with the claims file, and it does 
not appear that an effort has been made to obtain them.  On 
remand, the RO should attempt to obtain these records.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (per curiam).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should attempt to obtain the 
veteran's records of treatment from the 
VA Medical Center in Decatur, Georgia.  
All records obtained should be associated 
with the claims file.

2.  The RO should request an eye 
examination to determine the nature and 
extent of the veteran's eye disorders.  
The examiner should provide an opinion as 
to: 

a) whether the veteran has any congenital 
eye disorder(s), and; 

b) whether it is at least as likely as 
not (i.e., a probability of 50 percent or 
greater) that the veteran has an eye 
disorder other than a congenital eye 
disorder, that was caused or aggravated 
by his service.  The examiner should 
provide a rationale for all opinions.  
The claims folder must be provided to the 
examiner for review.

3.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, a 
supplemental statement of the case should 
be issued and the appropriate period for 
response provided.  The appeal should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



